Appeal by defendant from a final judgment rendered in the Supreme Court, Washington county, adjudging that the plaintiff recover of the defendant $6,500 damages, $975 interest and $1,898.43 costs, amounting in all to $9,373.43. This is a proceeding for the assessment of damages to respondent’s premises located in the village of Whitehall, under subdivision 2 of section 159 of the Village Law, caused by a change in grade of the village street in front of said premises in a grade crossing elimination proceeding pursuant to chapter 678 of the Laws of 1928. On a previous appeal our court affirmed an order appointing commissioners of appraisal (242 App. Div. 669). The ease now comes back to us upon an appeal from a judgment entered upon the report of the commissioners of appraisal appointed under subdivision 2 of section 159 of the Village Law, and directing payment of the damages awarded, with interest and costs. Judgment reversed on the law and petition dismissed, with costs, on the authority of Matter of Atherton v. Village of Allegany (270 N. Y. 525). Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.